Title: To George Washington from Major General Robert Howe, 2 April 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 2d April 1780
          
          The Expiration of inlistments have so weaken’d our Regiments that we really have not men Enough to do the Duties of this Post, and we are momentarily growing weaker—Poors Brigade would be a Comfortable addition to our strength at this Post, and I wish if service does not forbid it I should be happy to be empowered to Call them down. I should not Mention this to your Excellency did I not think it Essentially necessary—I have from Agents I think I can Confide in, information that several Regiments are Embarkd and are Embarking for south Carolina, and that pressing letters have been written by sir Henry Clinton to hasten them up. this I have heard some days since, but did not think it important Enough to require being sent by a special Express. I have also heard that the Enemy are Certainly preparing for Enterprise, and that their preparations Indicate movements of importance—This letter will be Conveyd by major Beauman of the Artillery, Whose particular situation as to his Domestic affairs, has induced him to Ask, and me to grant, him a short leave of absence which was requested and Granted with Reciprocal Reluctance. I think it Sir but justice to add, that the majors Conduct in his department has Benifitted service and obliged me I am Dear sir with Every sentiment of Respect and Esteem Your Excellency’s Most obt hum. servt
          
            R. Howe
          
        